      Case 5:20-cv-00288-CLM-JHE Document 47 Filed 09/03/21 Page 1 of 2                    FILED
                                                                                  2021 Sep-03 AM 11:41
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

GERARD DAVID MCCREE,                       )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 5:20-cv-00288-CLM-JHE
                                           )
DR. GULATI, et al.,                        )
                                           )
      Defendants.                          )

                          MEMORANDUM OPINION

      Plaintiff Gerard David McCree filed a pro se complaint and amended

complaint pursuant to 42 U.S.C. § 1983 for violations of his rights under the

Constitution or laws of the United States. (Docs. 1 & 18). On July 16, 2021, the

magistrate judge entered a report and recommendation, recommending the court

grant the defendants’ motions for summary judgment and dismiss this action with

prejudice. (Doc. 46). The magistrate judge further recommended the court deny

McCree’s motions for summary judgment (Doc. 36), to supplement the record with

new evidence (Docs. 41, 42, 44), and for reconsideration of this court’s order

denying a preliminary injunction (Doc. 45). (Doc. 46). The magistrate judge

advised McCree of his right to file objections within 14 days, but he didn’t file any.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the
     Case 5:20-cv-00288-CLM-JHE Document 47 Filed 09/03/21 Page 2 of 2




magistrate judge’s report and ACCEPTS his recommendation. Accordingly, the

defendants’ motions for summary judgment are due to be granted, the court finding

no genuine issues of material fact exist. Additionally, McCree’s motions for

summary judgment (Doc. 36), to supplement the record with new evidence (Docs.

41, 42, 44), and for reconsideration of the court’s order denying a preliminary

injunction (Doc. 45), are due to be denied.

      The court will enter a separate Final Judgment consistent with this

Memorandum Opinion.

      DONE on September 3, 2021.



                                    _________________________________
                                    COREY L. MAZE
                                    UNITED STATES DISTRICT JUDGE




                                         2
